Citation Nr: 1434322	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss for the period prior to March 18, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty August 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

By way of history, the Veteran filed a claim for service connection for bilateral hearing loss in September 2004.  This claim was appealed to the Board and was remanded in August 2008 for further development.  Following that development, the RO granted service connection in a February 2009 rating decision and assigned an initial 40 percent evaluation, effective September 30, 2004, the date VA received the Veteran's service connection claim.  Subsequently, in March 2009, the Veteran filed a notice of disagreement with the 40 percent evaluation, alleging that it did not reflect the appropriate level of disability.  

In May 2009, the RO assigned a 100 percent evaluation for the Veteran's bilateral hearing loss, effective March 18, 2009, the date VA received his notice of disagreement.  At that time, the RO noted that the decision was considered a full grant of the benefit sought on appeal; however, the maximum rating for bilateral hearing loss was not assigned for the entire appeal period, i.e., since September 30, 2004.  In September 2009, the Veteran filed a statement disagreeing with the effective date of the 100 percent rating.  In November 2009, the RO issued another rating decision denying an earlier effective date for the 100 percent rating, and the Veteran filed a notice of disagreement in December 2009.  A statement of the case was issued in December 2011, and the Veteran perfected his appeal in February 2012.  

Thus, while the RO has characterized the issue on appeal as entitlement to an earlier effective date for a 100 percent rating for bilateral hearing loss, in light of the Veteran's March 2009 notice of disagreement with respect to the propriety of the initially assigned rating, i.e., since September 30, 2004, the Board has recharacterized the issue as shown on the first page of this decision.  In doing so, the Board advises the Veteran that such issue includes consideration of whether a higher initial rating, to include that of a 100 percent rating, is warranted at any time since service connection has been in effect, i.e., since September 30, 2004.     

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a June 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that a remand is necessary in order to obtain outstanding private treatment records.  In this regard, the Veteran noted in a May 2006 statement that he had a hearing test done in January 2006 at the University of Washington.  A review of the claims file reveals that records of this audiological testing have not been obtained.  Therefore, while on remand, records from the University of Washington, to include the January 2006 audiological testing, should be obtained and associated with the claims file.  Furthermore, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare providers who have treated him for his service-connected bilateral hearing loss for the period from September 30, 2004, to  March 18, 2009 and whose records have not yet been obtained.  Thereafter, all identified records should be obtained.  

Furthermore, as noted in the Introduction, the Veteran filed a notice of disagreement with the initial rating of 40 percent assigned for his bilateral hearing loss.  As the RO has never addressed the propriety of this 40 percent evaluation, despite the Veteran's March 2009 notice of disagreement as to such issue, such should be addressed in the readjudication of his claim in a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his service-connected bilateral hearing loss for the period from September 30, 2004, to March 18, 2009 that have not been previously obtained, to include records from the University of Washington pertaining to the January 2006 audiological testing.  Thereafter, all identified records should be obtained.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  


For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim, to specifically include consideration of the propriety of the 40 percent rating assigned from September 30, 2004 to March 18, 2009, should be readjudicated based on the entirety of the record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

